DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (U.S. PGPub US 2015/0125727 A1), hereinafter Liu.  
Regarding claim 1, Liu discloses a bus bar module (Title, Abstract) with a module main body (Abstract, [0009], Fig. 1A), whereby the bus bar module ([0025], ref. 1) is installed to the battery pack (i.e., assembly of battery modules having same shape, [0028]) and the bus bars (Figs. 1-7, ref. 5) are inset-onto and thereby held-on the module main body (Figs. 1-7, ref. 3, [0030]) and are contacted with the terminals of the battery modules (i.e., battery cells, [0025]), thus reading on “a case assembled to a battery assembly body including a plurality of electric cells; and a bus bar supported in the case and connected to electrodes of the electric cells of the battery assembly body”.  Liu further discloses that the module main body has a first and second module main body ([0009], [0033]), whereby the first and second module main bodies (Figs. 1A-B, Figs. 2-3, Figs. 4B, ref. 15, 17) include engagement pawls ([0034]-[0035], Figs. 1-3, ref. 25, 40, 41) and engagement pawl receive portions ([0034]-[0035], Figs. 1-3, ref. 27, 39, 42), thus reading on “the case includes a coupling portion, a first divided case and a second divided case”.   Furthermore, Liu discloses that the plural battery modules (i.e., battery cells) are aligned to be oriented in the same direction, and a longitudinal direction of the battery module(s) is coincident with the thickness direction (i.e., horizontal direction) of the bus bar module ([0028]-[0029], Fig. 2, ref. 1), whereby the plural battery modules (i.e., battery cells) are contacted with each other or distanced from each other to form a gap therebetween in the longitudinal direction ([0028]), such that the first and second module main bodies are at least divided in an arrangement direction (e.g., longitudinal direction) of the battery modules (i.e.,  battery cells), thus reading on “a first divided case and a second divided case which are divided in an arrangement direction of the electric cells”.   Liu further discloses when the first module main body (ref. 15) and second module main body (ref. 17) are coupled with each other, the engagement pawls and engagement pawl receive portions are engaged with each other ([0035]), thus reading on “coupled at the coupling portion”.  Liu further discloses the engagement pawls ([0034]-[0035], Figs. 1-3, ref. 25, 40, 41) and engagement pawl receive portions ([0034]-[0035], Figs. 1-3, ref. 27, 39, 42), whereby the engagement pawls (e.g., ref. 40) are located on the second module main body (Figs. 1-3, ref. 17), and the engagement pawl receive portions (e.g., ref. 39) are located on a first module main body (Figs. 1-3, ref. 15), thus reading on “the coupling portion including a female lock portion provided at the first divided case and a male lock portion provided at the second divided case”.  Liu further discloses the engagement pawl receive portion (e.g., refs. 39) with a frame lock portion with a locking frame, whereby the locking frame is provided with a gap spaced apart from the end surface of the first module main body (ref. 15, See Annotated Fig. 1A (Part 1), See Annotated Fig. 1B (Part 1)) such that the engagement pawls (e.g., ref. 40) are engaged with the engagement pawl receive portion (i.e., locking frame, ref. 39), thus reading on “the female lock portion includes a locking frame provided with a gap spaced apart from an end surface of the first divided case”.  Moreover, Lui discloses at least a pair of engagement pawls (e.g., refs. 40, See Annotated Fig. 1A (Part 1)) extending from an end surface of the second module main body (ref. 17), whereby the engagement pawls have at least two bending points (See ref. 40 of Annotated Fig. 1B (Part 2)).  
Liu further discloses that the module main body (ref. 3) is formed of an insulative material (e.g., injection-molded with insulative synthetic resin) ([0030]), whereby the module main body (i.e., formed of a first and second module main body) includes the engagement pawls and engagement receive portion ([0034]-[0035]).  Similarly, the instant specification recites the case (ref. 20) is made of insulating synthetic resin or the like ([0014]), whereby the case includes coupling portions ([0023]).  Since the module main body includes the engagement pawls and engagement pawl receive portions disclosed by Liu, and the instant specification recites that the case includes the coupling portion, both Liu and the instant specification establish said parts are made of an insulating synthetic resin and since no other material or structural distinction is provided, Liu meets the claim limitation “elastic”, whereby that the engagement pawls made of insulating synthetic resin as disclosed by Liu are inherently elastic as evidenced by the instant specification given the similarity of materials so as to at least deform (i.e., while retaining shape) and couple the first and second module main bodies.  (MPEP 2112.01, I).
Liu further discloses a support plate spanning end portions of the engagement pawls, such that the support plate portion is between each of the engagement pawls (See Annotated Fig. 1A (Part 2)).  Liu further discloses a locking plate portion formed on the support plate portion of the engagement pawl (See Annotated Fig. 2), whereby the locking portion is inserted into the gap of the female lock portion, and a lock claw provided on the locking plate portion and locking the locking frame by inserting the locking plate portion into the gap (See Annotated Fig. 2 and See Annotated Fig. 4B).  Liu further discloses the support plate portion of the engagement pawl has slits at a side (See Annotated Fig. 1A (Part 3)), thus reading on “the support plate portion of the male lock portion has slits at a side of the elastic arms”.  


    PNG
    media_image1.png
    760
    1392
    media_image1.png
    Greyscale

Annotated Figure 1A (Part 1) (Liu)

    PNG
    media_image2.png
    420
    1230
    media_image2.png
    Greyscale

Annotated Figure 1B (Part 1) (Liu)

    PNG
    media_image3.png
    418
    767
    media_image3.png
    Greyscale

Annotated Figure 1B (Part 2) (Liu)

    PNG
    media_image4.png
    623
    1423
    media_image4.png
    Greyscale

Annotated Figure 1A (Part 2) (Liu)

    PNG
    media_image5.png
    849
    1157
    media_image5.png
    Greyscale

Annotated Figure 2 (Liu)

    PNG
    media_image6.png
    455
    905
    media_image6.png
    Greyscale

Annotated Figure 4B (Liu)

    PNG
    media_image7.png
    628
    1410
    media_image7.png
    Greyscale

Annotated Figure 1A (Part 3) (Liu)

	Regarding claim 2, Liu discloses all the limitations as set forth above in claim 1.  Liu further discloses the elastic engagement pawls (i.e., elastic arms) that elastically deform so as to engage the engagement pawl receive portion (i.e., locking frame) as discussed above in claim 1.  Liu further discloses the engagement pawl (Figs. 1-3, ref. 40), after engagement with the engagement pawl receive portion (Figs. 1-3, ref. 39), forms recesses on both sides of the engagement pawl receive portion (ref. 39) (See Annotated Fig. 1A and Annotated Fig. 4B), thus reading on “the female lock portion includes housing recesses being capable of housing the elastic arms deformed elastically at positions in both sides of the locking frame”.  Moreover, Liu discloses that the engagement pawl (ref. 40) and the support plate portion of the engagement pawl (i.e., as discussed in claim 1 above of the engagement pawl) and the recesses formed from engagement of ref. 39 and ref. 40 face with each other (See Annotated Fig. 1A and Annotated Fig. 4B), thus reading on “housing recesses and the elastic arms face with each other”.

    PNG
    media_image8.png
    689
    1506
    media_image8.png
    Greyscale

Annotated Figure 1A (Liu)

    PNG
    media_image9.png
    490
    931
    media_image9.png
    Greyscale

Annotated Figure 4B (Liu)

	Regarding claim 3, Liu discloses all the limitations as set forth above in claim 1.  Liu discloses the female lock portion as discussed above in claim 1.  Liu further discloses an abutment surface against which the support plate portion of the engagement pawl (i.e., male lock portion) abuts in a state where the lock claw locks the engagement pawl receive portion (See Annotated Fig. 1B and Annotated Fig. 4B).  

    PNG
    media_image10.png
    335
    1208
    media_image10.png
    Greyscale

Annotated Fig. 1B (Liu)

    PNG
    media_image11.png
    411
    906
    media_image11.png
    Greyscale

Annotated Figure 4B (Liu)
	
Regarding claim 4, Liu discloses all the limitations as set forth above in claim 1.  Liu discloses the coupling portion and discloses the first and second main bodies that house bus bars with the first coupling portions (i.e., engagement pawl receive portion (ref. 39) and engagement pawl (ref. 40)) as discussed above in claim 1.  Liu further discloses engagement pawls (Figs. 1-3, ref. 25) and engagement pawl receive portions (Figs. 1-3, ref. 27), whereby the engagement pawls and engagement pawl receive portions are engaged with each other ([0035]), thus reading on “the case further includes a second coupling portion in which a male lock portion is engaged with a female lock portion”.  Liu further discloses the first coupling section is adjacent to the second coupling section (i.e., engagement pawl receive portion (ref. 27) and engagement pawl (ref. 25)), which is next to the first coupling section (See Annotated Fig. 2) and in the width direction (i.e., B [Wingdings font/0xDF][Wingdings font/0xE0] A (V, vertical direction) as in Annotated Fig. 2).  Liu further discloses electric wires of a voltage detection terminals (ref. 49) are routed in the wire routing path (ref. 7), which is formed to have a gutter shape ([0031]), whereby the second coupling portion (i.e., engagement pawl receive portion (ref. 27) and engagement pawl (ref. 25)) is at least between wire routing path gutter portions (i.e., between first and second module main body gutter portions) in which the electric wires are routed (See Annotated Fig. 1A).   


    PNG
    media_image12.png
    840
    1168
    media_image12.png
    Greyscale

Annotated Figure 2 (Liu)

    PNG
    media_image13.png
    622
    1463
    media_image13.png
    Greyscale

Annotated Figure 1A (Liu)

Regarding claim 5, Liu discloses all the limitations as set forth above in claim 1.  Liu discloses all the limitations as set forth above in claim 4.  Liu discloses the first and second coupling portions as discussed above in claims 1 and 4.  Liu further discloses the second coupling portion (i.e., engagement pawl receive portion (ref. 27) and engagement pawl (ref. 25)) as discussed above in claim 4, whereby the engagement pawl receive portions (Figs. 1-3, ref. 27) includes side walls facing each other and spaced apart in the width direction (i.e., vertical direction, B [Wingdings font/0xDF][Wingdings font/0xE0] A) of the second module main body (ref. 17) such that engagement pawl (Figs. 1-3, ref. 25) is engaged in between the side walls of the engagement so as to couple ([0035], See Annotated Fig. 2), thus reading on “wherein in at least one of the first coupling portion and the second coupling portion, the female lock portion includes side walls facing each other and spaced apart in the width direction of the case, and the male lock portion is fitted between the side walls of the female lock portion”.  

    PNG
    media_image14.png
    829
    1104
    media_image14.png
    Greyscale

Annotated Figure 2 (Liu)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PATRICK MCCLURE whose telephone number is (571)272-2742. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.M./Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723